                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BRIAN EASTER,                            :
                                         :                Case No. 2:17-cv-00197
         Plaintiff,                      :
                                         :                JUDGE ALGENON L. MARBLEY
    v.                                   :
                                         :                Magistrate Judge Jolson
BEACON TRI-STATE STAFFING, INC., et al., :
                                         :
                                         :
         Defendants.                     :


                                      OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on Plaintiff’s Motion for Attorneys’ Fees and Costs. (Doc.

125.) The parties have entered into a confidential settlement agreement requiring the Court to

determine the appropriate amount of fees and costs to be awarded within a range of $137,500 and

$337.500. For the reasons set forth below, the Court GRANTS Plaintiff’s Motion and awards

$337,500 in attorneys’ fees and costs.

                                         II. BACKGROUND

       On March 7, 2017, following the termination of his employment, Plaintiff Brian Easter

initiated this action against his employer, Defendants Beacon Tri-State Staffing, Inc. and C*MAC

Transportation, LLC, alleging violations of the Family Medical Leave Act (“FMLA”) and

asserting a claim of Age Discrimination. (See Doc. 1.) On October 17, 2017, Plaintiff amended

his Complaint to add a claim of Associational Disability Discrimination under Ohio law. (See

Doc. 29.) Plaintiff later stipulated to the dismissal of his Age Discrimination claim, and the Court




                                                 1
dismissed his Associational Disability Discrimination claim on summary judgment, leaving the

parties to resolve the remaining FMLA claims during settlement negotiations.

       Although the parties were able to resolve the claims underlying this case, they were unable

to agree on the amount of attorneys’ fees and costs that should be awarded to Plaintiff. The parties,

therefore, fashioned their settlement agreement to allow the Court to award an appropriate fee

amount within a range of $137,500 at the bottom end and $337,500 at the top end. The matter is

now ripe for resolution.

                                    III. LAW & ANALYSIS

       The starting point for a determination of reasonable attorneys’ fees and costs is the Lodestar

method: “multiplying the number of hours reasonably spent on the case by an attorney times a

reasonable hourly rate.” Miller v. Food Concepts Int’l, LP, 2017 WL 524 7542, *2 (S.D. Ohio

Nov. 13, 2017) (Marbley, J.) (quoting Moore v. Freeman, 355 F.3d 558, 565 (6th Cir. 2004)). The

resulting amount may then “be adjusted upwards or downwards, as the district court finds

necessary under the circumstances of the particular case.” Id. (quoting Moore, 355 F.3d at 565.

The party seeking a fee award must submit evidence supporting the hours worked and the rates

claimed. Id.

       Here, Plaintiff attests that he has accumulated a total of $345,415,62 in attorneys’ fees and

costs. He, therefore, requests that the Court award an amount of $337,500, which is the ceiling of

the parties’ agreed-upon range. Defendants, on the other hand, maintain that an appropriate

amount would be the floor of the agreed-upon range -- $137,500.

                                    A. Reasonable Hourly Rates

       The first step in the Lodestar analysis is to determine whether Plaintiff’s counsel has

proffered a reasonable hourly billing rate for their services. Though Defendants do not challenge



                                                 2
the reasonableness of the rates requested here, the Court addresses them briefly below. In doing

so, the Court is guided by the following instructions:

       In determining a reasonable hourly rate, the appropriate rate . . . is not necessarily the exact
       value sought by a particular firm, but is rather the market rate in the venue sufficient to
       encourage competent representation. The market rate is the rate that lawyers of comparable
       skill and experience can reasonably expect to command within the venue of the court of
       record.

Miller, 2017 WL 5247542, at *3.

                                      1. Attorney Jason Starling

       Attorney Jason Starling seeks a billable rate of $350 per hour. Mr. Starling has over ten

years of labor and employment litigation experience, having graduated from Indiana University’s

Maurer School of Law in 2007, and having spent the entirety of his career at the law firms of Baker

& Hostetler, LLP; Porter, Wright, Morris, & Arthur, LLP; and Willis, Spangler, Starling. Notably,

an Ohio state court previously found that Mr. Starling’s billing rate of $350 per hour was

reasonable considering his education, skill, and experience. (See Doc. 125-7.) This Court will

agree. See Miller, 2017 WL 5247542, at *3 (“In making its determination, the court may consider

a party’s submissions, awards in analogous cases, state bar association guidelines, and its own

knowledge and experience from handling similar cases.) (internal quotations and citation omitted).

                                      2. Attorney John Camillus

       Attorney John Camillus seeks a billable rate of $425 per hour. Mr. Camillus has over

seventeen years of legal experience, having graduated from Yale Law School in 2002, clerked for

Chief Judge R. Guy Cole, Jr. of the United States Court of Appeals for the Sixth Circuit, and

practiced at two prominent law firms, Jones Day and Cooper & Elliot, LLC, before forming his

own practice in 2010. Based on Mr. Camillus’ breadth of experience, the Court finds his standard

billing rate of $425 per hour more than reasonable. See Hadix v. Johnson, 65 F.3d 532, 536 (6th



                                                  3
Cir. 1995) (“In the case of private attorneys . . . where an attorney requesting fees has well-defined

billing rates, those rates can be used to help calculate a reasonable rate for a fee award.”).

                        3. Paralegals Alynnah Satterfield and Phoebe Heffron

       Finally, Paralegals Alynnah Satterfield and Phoebe Heffron seek a billable rate of $150 per

hour. Both Ms. Satterfield and Ms. Heffron are college graduates and have completed paralegal

training programs. Recognizing that paralegals are an integral part of any legal team, the Court

finds their billable rate of $150 per hour reasonable. See Cleveland Area Bd. of Realtors v. City of

Euclid, 965 F. Supp. 1017, 1020 n.4 (N.D. Ohio 1997) (“Paralegal time, like attorney time, is

measured in comparison to the market rate, if the prevailing practice in the area is to bill paralegal

time separately at market rates.”).

                                  B. Hours Reasonably Expended

       Having concluded that Plaintiff’s counsel’s billing rates are reasonable, the next step is to

determine the reasonableness of the hours expended in this case. In determining the hours

reasonably expended, “[t]he question is not whether a party prevailed on a particular motion or

whether in hindsight the time expenditure was strictly necessary to obtain the relief requested.

Rather, the standard is whether a reasonable attorney would have believed the work to be

reasonably expended in pursuit of success at the point in time when the work was performed.”

Miller, 2017 WL 5247542, at *6 (quoting Wooldridge v. Marlene Indus., 898 F.2d 1169, 1173 (6th

Cir. 1990)). Attorneys seeking fees must “maintain billing records that are sufficiently detailed to

enable courts to review the reasonableness of the hours expended on the case” and “should exercise

billing judgment with respect to hours worked.” Id. (quoting Imwalle v. Reliance Med. Prods.,

Inc., 515 F.3d 531, 552 (6th Cir. 2008)).




                                                  4
         Importantly, “[t]he Court need not achieve auditing perfection.” Id. (quoting Fox v. Vice,

563 U.S. 826, 838 (2011)) (internal quotations omitted). Indeed, “[t]here is no precise rule or

formula for making these determinations.” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 436

(1983)). Additionally, in lieu of line-by-line reductions, the Court “may implement an across-the-

board reduction by a certain percentage” and may “take into account [its] overall sense of a suit,

and . . . use estimates in calculating and allocating an attorney’s time.” Id. (internal quotations and

citations omitted).

         Here, Plaintiff seeks renumeration in the following amount:

           Timekeeper                   Rate                 Hours                   Total Fees

    Attorney Jason Starling        $350 per hour          860.20 hours               $301,070

    Attorney John Camillus         $425 per hour          38.40 hours                 $16,320

 Paralegal Alynnah Satterfield     $150 per hour           7.90 hours                  $1,185

   Paralegal Phoebe Heffron        $150 per hour           8.00 hours                  $1,200

         Litigation Costs                                                           $25,640.62

            TOTAL:                                                                  $345,415.62


Defendants present four reasons why the Court should not award the above-requested amount:

(1) Plaintiff advanced unsupportable claims in his Complaint; (2) Plaintiff only recovered part of

the relief originally sought; (3) Plaintiff’s counsel pursued a litigation strategy designed to generate

exorbitant billing hours; and (4) Plaintiff did not prevail on any claim in his Complaint, as this

case resulted in a settlement. The Court will address each of Defendants’ arguments, in turn,

below.




                                                   5
                                       1. Unsupportable Claims

       Defendants’ first contention is that Plaintiff unnecessarily prolonged this case with

unreasonable settlement demands based, in part, on advancing unmeritorious claims. Defendants

specifically refer to Plaintiff’s Age Discrimination claim, which was later dismissed voluntarily,

and his Associational Disability Discrimination claim, which the Court dismissed on summary

judgment. Defendants maintain that absent pursuing these claims, Plaintiff would have had a more

realistic starting point for settlement negotiations, and the case could have settled much earlier.

The Court, however, finds Defendants’ arguments unpersuasive.

       To begin, Plaintiff attests that he brought the claim for Age Discrimination based on how

he learned his employment had been terminated. According to Plaintiff, he learned he was fired

by finding a new, younger employee sitting in his truck when he arrived at work. It was not until

after he had the opportunity to conduct discovery that Plaintiff shifted his theory of liability away

from Age Discrimination and to violations of the FMLA. Consistent with that, Plaintiff notified

Defendants that he would no longer be pursuing his Age Discrimination claim. (See Doc. 129-2.)

This was done prior to the parties submitting cross-motions for summary judgment. The Court,

therefore, cannot conclude that Plaintiff advanced this claim in bad faith.

       Nor can the Court conclude that Plaintiff acted in bad faith by pursuing the Associational

Discrimination claim. Although the Court dismissed this claim on summary judgment, the

arguments that Plaintiff raised in support were far from frivolous. Accordingly, the Court finds

no justification to reduce Plaintiff’s attorneys’ fees and costs award on this basis.




                                                  6
                                           2. Partial Success

       Next, Defendants argue that Plaintiff’s attorneys’ fees award should be reduced to account

for the fact that he failed on two of the four claims enumerated in his Complaint. The Court

disagrees.

       “[C]alculating the Lodestar amount does not end the inquiry on an attorney fee application

because an award based on the total number of hours reasonably expended on the litigation might

result in an excessive amount if the claimant achieved only partial success.” Robinson v. Hilton

Hosp., Inc., 2008 WL 11455040, *6 (S.D. Ohio Sept. 30, 2008) (citing Imwalle, 515 F.3d at 553).

But to be clear, “[t]he Lodestar amount may be adjusted downward if plaintiff achieved only partial

success and the claims on which plaintiff failed to prevail were unrelated to the claims on which

she succeeded, or where plaintiff failed to achieve a degree of success that justifies the fees

requested.” Id. (citing Hensley, 461 461 U.S. at 435) (emphasis added). “When claims are based

on a common core of facts or are based on related legal theories, for the purpose of calculating

attorneys[’] fees they should not be treated as distinct claims, and the cost of litigating the related

claims should not be reduced.” Imwalle, 515 F.3d at 554 (quoting Thurman v. Yellow Freight Sys.,

90 F.3d 1160, 1169 (6th Cir. 1996)); see Robinson, 2008 WL 11455040, at *6 (“Where plaintiff

has presented distinctly different claims for relief based on different facts and legal theories, fees

are not awarded for work on an unsuccessful claim.”).

       Here, Plaintiff’s claims are interrelated and share a common set of facts, such that it would

be improper to reduce his attorneys’ fees award by the amount it cost to litigate his dismissed

claims. Plaintiff’s FMLA and Associational Disability Discrimination claims were all predicated

on the theory that he was fired for taking time off from work to care for his terminally-ill father.

Certainly, the same evidence used to support the FMLA claims was used to support his



                                                  7
Associational Disability claim. And, with respect to his Age Discrimination claim, Plaintiff

stipulated to its dismissal before the parties engaged in and incurred the costs of extensive

litigation.

        The Court also finds that Plaintiff achieved a degree of success that justifies his attorneys’

fees award. Plaintiff reached a settlement agreement for the alleged violations of the FMLA that

compensated him near the top end of what he would have been able to recover at trial.

Accordingly, the Court finds no justification to reduce Plaintiff’s attorneys’ fees and costs award

on this basis. See Robinson, 2008 WL 11455040, at *8 (“There is no precise rule or formula for

making a determination as to the degree of success obtained by a prevailing party. Such a

determination is left to the discretion of the trial court.”) (internal citations omitted).

                                          3. Litigation Strategy

        Defendants’ third argument for reducing Plaintiff’s attorneys’ fees award is that counsel

for Plaintiff took unnecessary depositions and submitted excessively long briefs that ran up the

cost of litigation. Defendants maintain that Plaintiff deposed eleven witnesses, several of whom

provided duplicative information or information of limited value. Defendants, however, only point

to the deposition of Raymond Switala as an example. See United States v. Stewart, 628 F.3d 246,

256 (6th Cir. 2010) (“Issues adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived.”) (internal quotations and citation omitted).

Additionally, Defendants note that Plaintiff submitted an 80-page opposition brief, including 359

pages of exhibits, in response to Defendants’ Motions for Summary Judgment.

        Here, the Court finds that Defendants’ arguments are misplaced. First, regarding the

deposition of Raymond Switala, Plaintiff explains that Mr. Switala was the supervisor to whom

Plaintiff reported his call-off on August 16, 2020. Considering whether Plaintiff provided



                                                    8
Defendants adequate notice of an FMLA-qualifying event was a key issue in this case, Mr.

Switala’s testimony was relevant to the litigation. Second, with respect to the length of Plaintiff’s

opposition brief, it is unclear why this would signal excessive, unnecessary effort on Plaintiff’s

part. To the contrary, Plaintiff had to oppose two Motions for Summary Judgment, that raised

separate and distinct arguments, in a single brief. It should, therefore, be expected that Plaintiff’s

response would exceed the typical length of an opposition brief. Accordingly, the Court finds no

justification to reduce Plaintiff’s attorneys’ fees and costs award on this basis.

                                       4. Settlement vs. Victory

       Finally, Defendants argue that, because this case resulted in a settlement or compromise, it

would be improper to award Plaintiff nearly one-hundred percent of his attorneys’ fees and costs.

This argument, however, ignores the fact that the parties agreed to limit the possible range of

attorneys’ fees that Plaintiff could recover in light of the settlement agreement. In other words,

Defendants’ concerns have already been taken into account. Accordingly, the Court finds no

justification to reduce Plaintiff’s attorneys’ fees and costs award on this basis.

       In sum, Defendants have not presented any arguments justifying an across-the-board

reduction of Plaintiff’s attorneys’ fees and costs award. And, after reviewing the documents

submitted in this case, the Court finds sufficient evidence to support the rates Plaintiff’s counsel

claims and the hours they represent to have worked. The Court, therefore, awards Plaintiff a total

of $337,500 in attorneys’ fees and costs.




                                                  9
                                   IV. CONCLUSION

      For the reasons stated herein, the Court GRANTS Plaintiff’s Motion for Attorneys’ Fees

and Costs and awards an amount of $337,500.

      IT IS SO ORDERED.



                                          /s/ Algenon L. Marbley___
                                         ALGENON L. MARBLEY
                                         CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 27, 2020




                                              10
